Citation Nr: 1002924	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 11, 
2005, for the award of a 40 percent rating for radiculopathy, 
left lower extremity.

2.  Entitlement to an effective date prior to October 11, 
2005, for the award of a 40 percent rating for radiculopathy, 
left lower extremity.

2.  Entitlement to an effective date prior to October 11, 
2005, for individual unemployability benefits (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendal, Attorney at Law


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to February 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran filed a claim for an earlier effective date for 
the grants of service connection for radiculopathy of the 
left and right lower extremities.  The Board finds that these 
were not grants of service connection, but actually grants of 
separate ratings for aspects of the service-connected back 
disability.  It is more beneficial to the Veteran if his 
claims are treated as ones for an earlier effective date for 
the assignment of 40 percent ratings for radiculopathy, and 
are best characterized as stated on the title page of this 
decision.

The issue of entitlement to attorney fees is addressed in a 
separate decision.


FINDINGS OF FACT

1.  An original claim for TDIU and for an increased 
evaluation for a back disability was received by VA on 
October 11, 2005.

2.  In November 2007, the RO granted TDIU, and separate 
ratings for radiculopathy of the lower limbs, assigning a 40 
percent disability rating for the left leg and a 40 percent 
disability rating for the right leg, effective October 11, 
2005, the date of receipt of the formal claim.

3.  A January 1988 medical record showing complaints of 
radiating pain in the left leg cannot be construed as an 
informal claim for benefits.



4.  An August 14, 2003, VA medical record which shows that 
the Veteran complained of radiating pain in his legs can be 
construed as an informal claim for benefits. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 14, 2003, 
for the grant of a 40 percent rating for radiculopathy of the 
right lower extremity have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date of August 14, 2003, 
for the grant of a 40 percent rating for radiculopathy of the 
left lower extremity have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.157, 3.400 (2009).

3.  The criteria for an effective date prior to October 11, 
2005, for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.157, 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to earlier effective 
dates for the grant of TDIU and the 40 percent evaluation for 
left leg radiculopathy and the 40 percent evaluation for 
right leg radiculopathy.

VCAA

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The Appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

Effective Dates

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later. 
 
A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include a 
"formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or 
action, indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2009).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998). 



1.  TDIU

The Veteran was discharged from the service in February 1971.  
He filed a claim for TDIU which is date stamped October 11, 
2005.  Between 1971 and 2005, he filed various claims related 
to his back disability but never mentioned his inability to 
work or filed a claim for TDIU.  Aside from correspondence 
related to his back, the only other claim or correspondence 
from the Veteran between 1971 to 2005 was a November 1974 
request for payment of outpatient services incurred following 
a car accident after service discharge.

Evidence associated with the claims folder includes service 
treatment records, private treatment records, VA treatment 
records, and VA examination reports.  These are reviewed to 
determine whether a claim, formal or informal, exists before 
October 11, 2005 (the date of the Veteran's application).  
The Board notes that "the mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the Veteran to seek service connection for a 
condition."  Brannon v. West,12 Vet. App. 32, 35 (1998).  
The Court has emphasized this point:  "The effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection . . . but on the date that the application upon 
which service connection was actually awarded was filed with 
VA."  The claim for TDIU was date- stamped as received at 
the RO on October 11, 2005, well after one year from the 
Veteran's discharge.  The claims file does not include any 
communication of record dated prior to that date that may 
reasonably be construed as an informal claim for this 
benefit. 38 C.F.R. § 3.155(a).

Accordingly, the earliest date that may be assigned for TDIU 
is the date the Veteran filed his claim, October 11, 2005.  
38 U.S.C.A. §§ 5101(a), 5107 (West 2002); 38 C.F.R. §§ 
3.151(a), 3.400(b)(2) (2009).  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by it.  Because the law, and not the facts, is 
dispositive of the issue, the Veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009). 

2.  Effective Date for Increased Rating for Radiculopathy 
 
The Veteran contends that he is entitled to an effective date 
earlier than October 11, 2005, for the award of separate 
ratings for lower limb radiculopathy.  The Veteran was 
discharged from the service in February 1971.  In 1971, the 
Veteran filed a claim for service connection for a back 
disorder.  Service connection for this disability was granted 
in May 1971.  He did not appeal or request a separate rating 
for radiculopathy, even in December 1987, when he requested 
an increased evaluation for the disability.  That claim was 
denied in a December 1987 rating decision, which the Veteran 
did not appeal.  That decision became final.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services, receipt of evidence from a private physician and/or 
receipt of evidence from state or other institutions will be 
accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b).

At a January 1988 VA examination for his back, the Veteran 
complained of radiculopathy in the left leg.  Even construing 
the 1988 record in the light most favorable to the Veteran, 
the law allowing separate ratings for neurologic 
abnormalities was not effective until September 2002.  See 38 
C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-
54349 (August 22, 2002).  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.  That guidance is consistent with longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  As there was no law allowing for 
separate ratings for neurologic abnormalities at the time of 
the 1988 examination, and as benefits cannot be awarded prior 
to the date of the change in the law, the January 1988 VA 
examination cannot be construed as a claim for a separate 
rating for left leg radiculopathy.

In addition, while it is true that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the Veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
These treatment records contain no indication that the 
Veteran sought separate evaluations for radiculopathy.  
Therefore, they cannot, by themselves, serve as a claim of 
service connection.  The mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).

However, on October 25, 2005, the Veteran submitted 
additional medical records in support of his October 11, 
2005, claim for an increased rating for his back disability.  
These records include an August 14, 2003, notation by a VA 
provider that the Veteran presented with complaints of 
radiating pain in his legs and stated that he was concerned 
about his disability compensation.  Under 38 C.F.R. § 3.157, 
this is correctly construed as an informal claim for 
benefits, effective August 14, 2003, the date of the 
Veteran's examination by the VA provider.

The claims file does not include any communication of record 
dated prior to that date that may reasonably be construed as 
an informal claim for this benefit.  38 C.F.R. § 3.155(a).  
After the December 1987 denial, the next time the Veteran 
corresponded with VA was in the claim for an increase for a 
service-connected back disability which is date stamped 
October 11, 2005.  The only other claim or correspondence 
during the time from 1971 to 2005 was a November 1974 request 
for payment of outpatient services.  The record shows that 
the Veteran's prior claim for an increase for the back 
disability was denied and that the decision was never 
appealed and became final.

The claims file also does not include any medical evidence 
dated prior to August 2003 that may reasonably be construed 
as an informal claim for this benefit.  The evidence in the 
file includes VA medical records from the 1970s to as recent 
as 2006, which show complaints of and treatment for 
radiculopathy of the upper limbs.  For example, the Veteran 
was seen for this in August 2002.  At that appointment, he 
complained of low back pain but did not mention any radiating 
pain in the legs.  In addition, the Veteran has not alleged 
clear and unmistakable error (CUE) in any prior decision 
which failed to grant separate ratings for radiculopathy.

The Veteran's attorney contended that the medical records 
would support an informal claim for an increased evaluation 
for the back disability as early as 2002.  Again, "[t]he 
mere presence of the medical evidence [in the record] does 
not establish an intent on the part of the Veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  The treatment records contain no 
indication that the Veteran sought separate evaluations for 
radiculopathy.  Therefore, they cannot, by themselves, serve 
as a claim of service connection.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).

Accordingly, the earliest date that may be assigned for the 
two separate 40 percent evaluations for lower limb 
radiculopathy is August 14, 2003.  38 U.S.C.A. §§ 5101(a), 
5107 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2009).  
The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As the 
law, and not the facts, is dispositive of the issue, a more 
favorable result is not possible.  See Sabonis, supra; see 
also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


ORDER

An effective date of August 14, 2003, for the grant of a 
40 percent rating for radiculopathy of the right lower 
extremity is granted.  An effective date of August 14, 2003, 
for the grant of a 40 percent rating for radiculopathy of the 
left lower extremity is granted.  The appeal for an effective 
date prior to October 11, 2005, for the grant of TDIU is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


